Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a NOA in responses to Applicant’s amendments/remarks filed 01/10/2022. It is noted the current patent application was filed 09/21/2020; is a continuation of 16808706, filed 03/04/2020, now U.S. Patent #10783325. Claim(s) 1-20 are pending; Claims 1, 9 and 16 are independent claims. Claim(s) 1, 10-20 have been amended. Claim(s) 2-9 and 11-19 were original.
Also the nonstatutory double patenting rejection which was previously presented in the O.A. mailed12/07/2021; is hereby withdrawn in light of the “Terminal Disclaimer” filed and approved on 01/10/2022. In addition, the objection to claim(s) 10-15 and 17-20 is hereby withdrawn in light the current amended claim(s) 10-20.

		Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 




 
  Reason for Allowance
Claim(s) 1-20 are allowed: 
Interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record, which set forth in the followings:
Geng et al., (“US 10628633 B1”- filed 06/28/2019 [hereinafter “Geng”]; relates to electronic form, that includes data fields and corresponding textual regions within a form image [Abstract and column 8 lines 18-25 and column 1 lines 15-30 also Fig. 3A]... For example, when the form is an invoice, the form may include a first group of fields and labels for a shipping address and a second group of fields and labels for a billing address. A label can be for a group of form elements ("group label") or for a field ("field label")…Moreover in column 3 lines 10-20, further includes indication of a location within said form [column 2 lines 35-55].... further includes a graphical user interface that shows a form identified from a specific image. This form includes two groups of form elements, a first group 310 for form elements related to a billing address, and a second group 312 for form elements related to a shipping address [column 8 lines 18-35]. However Geng fails to show, “...analyze digital image to associate form fields and labels on a location of each of said plurality of form fields and each of said plurality of labels within said form, and with respect to each of said form sections....create a mapping between said associated form fields and labels, based, on a geometric relationship between each of said associated form fields and one or more of said associated labels, and derive a context rule, based, context rule......” as recited in Claim(s) 1, 10 and 19... And supported in the current specification in paragraph(s) 65-69 and Fig. 3.
Tillberg et al., (“US 20070168382 A1” -filed 01/03/2007 [hereinafter “Tillberg”]; relates to electronic form, that includes data fields and corresponding textual regions within a form image [Abstract and column 8 lines 18-25 and column 1 lines 15-30 also Fig. 3A]... For example, when the form is an invoice, the form may include a first group of fields and labels for a shipping address and a second group of fields and labels for a billing address. A label can be for a group of form elements ("group label") or for a field ("field label")…Moreover in column 3 lines 10-20, further includes indication of a location within said form [column 2 lines 35-55].... further includes a graphical user interface that shows a form identified from a specific image. This form includes two groups of form elements, a first group 310 for form elements related to a billing address, and a second group 312 for form elements related to a shipping address [column 8 lines 18-35]. However Tillberg fails to show, “...analyze digital image to associate form fields and labels on a location of each of said plurality of form fields and each of said plurality of labels within said form, and with respect to each of said form sections....create a mapping between said associated form fields and labels, based, on a geometric relationship between each of said associated form fields and one or more of said associated labels, and derive a context rule, based, context rule......” as recited in Claim(s) 1, 10 and 19... And supported in the current specification in paragraph(s) 65-69 and Fig. 3.

Under the broadest reasonable interpretation of the claimed limitation which is consistence with the Applicant's Specification. The prior art cited above fails to teach all of the Applicant’s claimed limitation. In particularly, the claimed invention “...analyze digital image to associate form fields and labels on a location of each of said plurality of form fields and each of said plurality of labels within said form, and with respect to each of said form sections....create a mapping between said associated form fields and labels, based, on a geometric relationship between each of said associated form fields and one or more of said associated labels, and derive a context rule, based, context rule......” as recited in Claim(s) 1, 10 and 19... And supported in the current specification in paragraph(s) 65-69 and Fig. 3.

The Examiner asserts that the claims overcome the prior art of record as describes above when the limitations are read in combination with the respective claimed limitations in their entirety.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC A TRAN whose telephone number is (571)272-8664.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/QUOC A TRAN/           Primary Examiner, Art Unit 2177